RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 22a0227p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                       ┐
 UNITED FOOD & COMMERCIAL WORKERS, LOCAL
                                                       │
 1995,
                                                       │
                          Plaintiff-Appellee,          │
                                                        >           No. 22-5085
                                                       │
        v.                                             │
                                                       │
 KROGER CO.,                                           │
                                       Defendant,      │
                                                       │
                                                       │
 KROGER LIMITED PARTNERSHIP I,                         │
                        Defendant-Appellant.           │
                                                       ┘

 Appeal from the United States District Court for the Middle District of Tennessee at Nashville.
                   No. 3:20-cv-00948—Eli J. Richardson, District Judge.

                             Decided and Filed: October 14, 2022

                 Before: SILER, McKEAGUE, and LARSEN, Circuit Judges.
                                  _________________

                                            COUNSEL

ON BRIEF: James A. Mills, David A. Nenni, JACKSON LEWIS, P.C., Cincinnati, Ohio, for
Appellant. David W. Garrison, Scott P. Tift, BARRETT JOHNSTON MARTIN & GARRISON,
LLC, Nashville, Tennessee, for Appellee.

     SILER, J., delivered the opinion of the court in which McKEAGUE, J., joined.
LARSEN, J. (pp. 15–22), delivered a separate dissenting opinion.
 No. 22-5085        United Food & Commercial Workers v. Kroger Co., et al.              Page 2


                                      _________________

                                           OPINION
                                      _________________

       SILER, Circuit Judge. Kroger Limited Partnership I appeals the district court’s order
granting the motion for judgment on the pleadings brought by United Food & Commercial
Workers, Local 1995. For the following reasons, we AFFIRM.

                                               I.

       This is an arbitration dispute between Kroger Limited Partnership I (“KLPI”) and United
Food & Commercial Workers, Local 1995 (the “Union”). KLPI operates Kroger grocery stores
throughout Tennessee. It is a separate entity within “The Kroger Company” family and has its
own collective bargaining agreement (“CBA”) with the Union. Id. For several years, the Union
has represented “all full-time and part-time employees” in KLPI’s stores that are located in the
“Nashville Division.” The Nashville Division includes Nashville, Tennessee, and the greater
Knoxville, Tennessee, area. Unionized employees perform any services connected to handling
merchandise “for sale” in KLPI’s “retail establishments[.]”

       Over several years, KLPI has operated different retail-store configurations within the
Nashville Division. They included rural stores, urban stores, small stores, large stores, stores
with and without gas stations, and so-called “Marketplace” stores with large non-grocery
departments. Through a series of CBAs, the Union has represented all retail-store employees
working in these stores. And the Union has immediately represented the employees in any new
store that KLPI opened in the Nashville Division.

       After several years of cooperation, KLPI and the Union found themselves at an impasse.
In mid-2020, the “Supply Chain Division” of The Kroger Company opened a warehouse called
the Knoxville Local Fulfillment Center. Soon after the warehouse opened, the Union filed a
grievance with The Kroger Company, claiming that the Union represented employees at that
facility—which the Union called the “Knoxville eCommerce Store.” In its grievance, the Union
described how employees at the warehouse fill orders placed not by Kroger grocery stores, but
by Walgreens pharmacies. The Union complained that employees who pick and deliver these
 No. 22-5085           United Food & Commercial Workers v. Kroger Co., et al.                         Page 3


orders for Kroger’s so-called “customer” were performing “fundamental[ly] bargaining[-]unit
work.”     The Union called these employees “pickers” and “drivers” and likened them to
unionized retail-store employees at KLPI’s grocery stores. The Union therefore demanded The
Kroger Company and KLPI extend union benefits to the “pickers” and “drivers.”

         KLPI refused to process the Union’s grievance for itself or the Kroger Company. It
claimed that the Knoxville Local Fulfillment Center is a warehouse, not a grocery store, and that
it is part of The Kroger Company’s “supply chain network,” which is independent from retail
stores operated by KLPI. KLPI also explained that it has no relationship with employees at the
facility and, consequently, that the facility is not a “store covered by the CBA.” In response, the
Union pursued arbitration under Article VII § D of their CBA, which governs grievances that
concern “the interpretation or application of this [CBA].” KLPI, however, refused to arbitrate
the grievance.

         The Union sued The Kroger Company to compel arbitration and, in its amended
complaint, added KLPI as a defendant. The Kroger Company and KLPI answered. In response,
the Union moved for judgment on the pleadings under Federal Rule of Civil Procedure 12(c).
The district court determined the Union’s claim was arbitrable under the CBA but denied the
motion as to The Kroger Company because the answer had denied The Kroger Company was a
party to the agreement. The district court granted the motion as to KLPI, however, and ordered
arbitration.1 KLPI now appeals the district court’s order granting in part the Union’s motion for
judgment on the pleadings.

                                                      II.

         We review de novo a district court’s order granting a Rule 12(c) motion for judgment on
the pleadings. Anders v. Cuevas, 984 F.3d 1166, 1174 (6th Cir. 2021). Under Rule 12(c),
“[a]fter the pleadings are closed—but early enough not to delay trial—a party may move for
judgment on the pleadings.” Fed. R. Civ. P. 12(c). We assess such motions “using the same
standard that applies to a review of a motion to dismiss under Rule 12(b)(6),” Moderwell

        1Upon the Union’s subsequent motion, the district court dismissed The Kroger Company without prejudice.
That order is not on appeal.
 No. 22-5085         United Food & Commercial Workers v. Kroger Co., et al.                   Page 4


v. Cuyahoga Cnty., 997 F.3d 653, 659 (6th Cir. 2021) (citation omitted)—that is, with one
caveat. When the plaintiff, as opposed to the defendant, moves for judgment on the pleadings,
instead of asking whether the “complaint . . . contain[s] sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face,’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (citation omitted), we ask “whether the plaintiff’s petition, stripped of those allegations
which are denied by the defendant’s answer, would leave the petition stating a cause of action
against the defendant.” 61A Am. Jur. 2d Pleading § 497; see also Bass v. Hoagland, 172 F.2d
205, 207 (5th Cir. 1949) (“[T]he fact allegations of the answer are to be taken as true, but those
of the complaint are taken as true only where and to the extent that they do not conflict with
those of the answer.”).

       With that one caveat, the same rules apply. We may consider exhibits that are referenced
in the complaint and central to its claims. See Brent v. Wayne Cnty. Dep’t of Hum. Servs., 901
F.3d 656, 695 (6th Cir. 2018) (citing Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426,
430 (6th Cir. 2008)). We will not blindly accept legal conclusions nor draw unwarranted factual
inferences from either the complaint or the answer. See Barber v. Charter Twp. of Springfield,
31 F.4th 382, 387 (6th Cir. 2022) (citation omitted). After we accept the answer’s well-pleaded
allegations as true and construe the pleadings and exhibits in a light most favorable to the
defendant, “the motion may be granted only if the [plaintiff] is nevertheless clearly entitled to
judgment.” S. Ohio Bank v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 479 F.2d 478, 480 (6th
Cir. 1973); see also Murray v. Ohio Adult Parole Auth., 916 F.2d 713, at *2 (6th Cir. 1990)
(Table) (citing Nat’l Metro. Bank v. United States, 323 U.S. 454, 456–57 (1945)).

                                                 III.

       A. Arbitration Agreement
       Our consideration of the Union’s arbitration claim has a settled framework. See AT & T
Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 648 (1986). We “engage in a limited
review” to determine whether the grievance is arbitrable. Javitch v. First Union Sec., Inc., 315
F.3d 619, 624 (6th Cir. 2003). To do so, we must find “a valid agreement to arbitrate” and
determine whether the grievance “falls within the substantive scope of that agreement.” Id. The
parties agree Article VII § D of their CBA includes a mandatory arbitration agreement, which
 No. 22-5085         United Food & Commercial Workers v. Kroger Co., et al.                 Page 5


governs grievances that concern “the interpretation or application of this [CBA].” While the
district court passingly expressed its concern that this section only permitted, as opposed to
mandated, arbitration, the parties have not raised this concern on appeal. So we need only
determine whether the Union’s grievance falls within the substantive scope of their arbitration
agreement.    See Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 299 (2010)
(“[C]ourts should order arbitration of a dispute only where the court is satisfied that neither the
formation of the parties’ arbitration agreement nor . . . its enforceability or applicability to the
dispute is in issue. Where a party contests either or both matters, the court must resolve the
disagreement.” (emphasis added) (internal quotation and citations omitted)).

       The Union’s grievance clearly falls within the substantive scope of the arbitration
agreement. In its grievance, the Union asserted that KLPI must recognize the Union as the
employee representative at the Knoxville Local Fulfillment Center. The grievance is based on
the Union’s allegation that the Knoxville Local Fulfillment Center is a “store[] of the Kroger
Company, Nashville Division,” under Article 3 § A of the CBA. According to that section, this
would establish the Union as the “sole and exclusive bargaining agent for all full-time and part-
time employees” at the Knoxville Local Fulfillment Center. The Union’s grievance thus falls
within the scope of arbitration agreement because it concerns the “interpretation or application of
this [CBA]”—that is, Article 3 § A of the CBA.

       As it falls within the scope of the arbitration agreement, we apply the presumption of
arbitrability to the grievance. AT & T Techs., Inc., 475 U.S. at 650. This presumption requires
us to “resolve any doubts in favor of arbitration” and prohibits denying an order to arbitrate
“unless it may be said with positive assurance that the arbitration clause is not susceptible of an
interpretation that covers the asserted dispute.” United Steelworkers of Am. v. Mead Corp., Fine
Paper Div., 21 F.3d 128, 131 (6th Cir. 1994) (citing AT & T Techs., Inc., 475 U.S. at 648–51).
This presumption is “particularly applicable” in the case of a “broad” arbitration agreement, like
the one here. See, e.g., United Steelworkers of Am. v. Cooper Tire & Rubber Co., 474 F.3d 271,
279 (6th Cir. 2007) (applying the presumption of arbitrability to an arbitration agreement
covering “any dispute . . . as to the interpretation or application of this Agreement.”). To rebut
the presumption of arbitrability, KLPI must identify either an “express provision excluding [the]
 No. 22-5085         United Food & Commercial Workers v. Kroger Co., et al.               Page 6


. . . grievance from arbitration” or “forceful evidence of a purpose to exclude the claim from
arbitration.” AT & T Techs., Inc., 475 U.S. at 650 (citation omitted). KLPI can do neither.

               i.      Express Exclusion
       KLPI contends that three provisions in the CBA expressly exclude the Union’s grievance
from arbitration. For example, KLPI notes that Article 3 § A—the clause relied upon by the
Union—only establishes the Union as the employee representative for “The Kroger Company,
Nashville Division,” i.e., KLPI’s grocery stores. This provision excludes the Union’s grievance
from arbitration, KLPI believes, because employees at the Knoxville Local Fulfillment Center
are employed by The Kroger “Supply Chain Division”—not KLPI. But the Union argues that,
if The Kroger “Supply Chain Division” employs the individuals, then KLPI breached Article 3
§ A of the CBA when The Kroger Company surreptitiously opened a warehouse through the
“Supply Chain Division,” instead of a grocery “store” through KLPI. Put another way, the
grievance assumes Article 3 § A required KLPI to employ the warehouse employees.

       KLPI also points to the provision limiting “bargaining[-]unit work” to services related to
selling products “in the Employer’s retail establishments.” This provision equally excludes the
Union’s grievance, KLPI argues, because the Knoxville Local Fulfillment Center is a warehouse,
not a “retail establishment.” Third, and relatedly, KLPI points to the provision that permits only
union members to stock products that were distributed “through a Kroger distribution system.”
KLPI claims this provision implies that employees of the “Kroger distribution system” are not
covered by the CBA, and consequently the Union’s grievance is excluded from arbitration
because the warehouse employees it seeks to represent are a part of that “distribution system.”
The Union agrees that the CBA does not cover warehouses. Its argument is that the Fulfillment
Center is “the latest iteration of a Kroger store because it receives Kroger product from the
Kroger supply chain, stocks Kroger product on its shelves, and then sells Kroger product to the
public -- albeit to different individual Walgreens stores.”

       But none of these provisions KLPI points to “clearly and unambiguously” exclude the
Union’s grievance from arbitration. Bakery, Confectionery, Tobacco Workers and Grain Millers
Int’l Union AFL-CIO v. Kellogg Co., 904 F.3d 435, 444 (6th Cir. 2018) (cleaned up) (citation
omitted). And, because “we cannot say with positive assurance that the arbitration clause is not
 No. 22-5085             United Food & Commercial Workers v. Kroger Co., et al.                               Page 7


susceptible of an interpretation that covers the asserted dispute, [we] must resolve any doubts in
favor of arbitration.” Id. In fact, far from expressly excluding the grievance, these three
provisions—according to KLPI—resolve it. And so the grievance necessarily raises a dispute
over the “interpretation or application of this [CBA].” In other words, the provisions on which
KLPI relies go to the merits of the Union’s grievance, not the threshold question of whether the
contract requires the dispute to be resolved through arbitration.

         KLPI believes that were we to apply any of these provisions to the Union’s claim, we
would see that KLPI never agreed to arbitrate such a baseless grievance. KLPI points to United
Steelworkers of Am., Loc. No. 1617 v. Gen. Fireproofing Co., 464 F.2d 726 (6th Cir. 1972),
where we interpreted the parties’ CBA before we denied an order to arbitrate. Id. at 729. There,
the union’s grievance concerned the discharge of a supervisory employee. Id. Yet the parties’
arbitration clause only covered disputes “between an employee and the Company,” and the CBA
defined “employee” to exclude “supervisors.” Id. Because of this, we found “by its terms[,] [the
CBA] does not impose upon the Company any duty to arbitrate a dispute concerning discharge
of a supervisor.” Id. But in that case, the CBA did not “permit the possible inference” that a
supervisor was covered as an “employee,” so we simply relied on the “express exclusion” of a
supervisor’s grievance from arbitration. See id. KLPI has not identified here a similar exclusion
of the Union’s grievance, and the CBA does not prevent the possible inference that the
fulfillment center and the individuals working there are covered by the CBA.2

                  ii.      Forceful Evidence
         KLPI also contends that it has presented “forceful evidence of a purpose to exclude the
claim from arbitration[.]” AT & T Techs., Inc., 475 U.S. at 650 (citation omitted). It maintains
         2
           KLPI also directs us to Rite Aid of Pennsylvania, Inc. v. United Food & Com. Workers Union, Loc. 1776,
595 F.3d 128 (3d Cir. 2010), where a union brought a similar grievance, and the Third Circuit refused to order
arbitration because the claim did not “rais[e] a legitimate question of the CBA’s interpretation.” Id. at 132. In that
case, Rite Aid had denied the union access to Rite Aid’s newly acquired drugstores, where the union sought to
solicit membership. Id. at 130. The parties’ CBA prohibited “any grievance that does not involve the interpretation
of any provision of this Agreement;” id., so the union brought a “store-access” grievance under three provisions of
the CBA. Id. The Third Circuit thoroughly interpreted each of those provisions before deciding that the ”store-
access grievance does not fall within the scope of the CBA’s arbitration clause.” Id. at 136. We do not think such a
thorough interpretation was warranted in that case. Instead, for the reasons outlined thoroughly in the Rite Aid
dissent, we think that the Third Circuit should have saved the thorough interpretation for an arbitrator, as the parties
agreed there, and similarly agreed here. See id. at 137–51 (Ambro, J., dissenting).
 No. 22-5085             United Food & Commercial Workers v. Kroger Co., et al.                              Page 8


discovery would have shown that the CBA does not apply to the Knoxville Local Fulfillment
Center and resultantly that KLPI never agreed to arbitrate a grievance complaining that it did.
So, KLPI argues, the district court wrongly granted the Union’s motion before allowing
discovery. We reject this argument as well.

         KLPI’s so-called “forceful evidence” primarily comes in the form of arguments by its
attorneys. KLPI’s attorneys spent several pages in the response below—and on appeal before
us—arguing that the CBA does not apply to the Knoxville Fulfillment Center because a company
called “Vitacost.com” employs all the warehouse employees there and that the “Supply Chain
Division,” which operates distribution warehouse for The Kroger Company, has an entirely
distinct “labor structure” from KPLI’s grocery stores.                     But KLPI did not include these
“allegations” in its answer. Bates v. Green Farms Condo. Ass’n, 958 F.3d 470, 483 (6th Cir.
2020) (“[I]t is black-letter law that . . . a court evaluating a motion for judgment on the pleadings
. . . must focus only on the allegations in the pleadings.”).

         Even were we to consider allegations outside the pleadings, the result would remain the
same. The “forceful evidence” KLPI relies upon does not undermine the scope of the CBA’s
arbitration agreement—it goes to the merits of the Union’s grievance. See United Steelworkers
of Am., 21 F.3d at 131 (“[W]here the agreement contains an arbitration clause, the court . . .
should not deny an order to arbitrate ‘unless it may be said with positive assurance that the
arbitration clause is not susceptible of an interpretation that covers the asserted dispute.’”
(citation omitted) (emphasis added).               Regardless of whether The Kroger “Supply Chain
Division,” “Vitacost.com,” or any other party is potentially implicated by an arbitrator’s
decision, the Union is not seeking to enforce the arbitration agreement against any of them. Our
only inquiry is whether the Union’s grievance falls within the scope of the arbitration agreement,
and it clearly does.3


         3Here,  the dissent believes we failed to credit the answer’s allegation that KLPI has no employment
relationship with employees at the Knoxville Local Fulfillment Center. Not so. Although we ignored KLPI’s
arguments about who employs the warehouse employees, we accepted the allegation that KLPI does not—Rule
12(c) thus remains intact. Regardless, the thrust of the dissent’s disagreement is the effect of this allegation on the
question of arbitrability. The dissent reasons that if KLPI did not hire the warehouse employees then the warehouse
could not be a “store” governed by the CBA. The dissent arrives at this conclusion by interpreting the word “store”
in Article 3 § A of the CBA, finding warrant to do so in Litton Financial Printing Division v. National Labor
 No. 22-5085             United Food & Commercial Workers v. Kroger Co., et al.                             Page 9


         Because the Union’s grievance falls within the scope of the CBA’s arbitration agreement,
we affirm the district court’s decision to compel arbitration.

         B. Jurisdiction
         KLPI lastly raises a jurisdictional argument. It argues any order enforcing the arbitration
agreement invades the jurisdiction of the National Labor Relations Board. KLPI believes the
Union’s grievance arises solely under the National Labor Relations Act of 1935, and so the
arbitrator lacks authority to resolve it. KLPI is wrong.

         The National Labor Relations Board (the “Board”) administers the National Labor
Relations Act of 1935 (the “NLRA”). See 29 U.S.C. § 153. Section 7 of the NLRA “guarantees
workers ‘the right to self-organization[] [and] to form, join, or assist labor organizations.” Epic
Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1624 (2018) (citing 29 U.S.C. § 157). When a Union
brings a claim “arguably subject to [section] 7 . . . of the [NLRA],” we must yield to the Board’s
expertise and decline jurisdiction. San Diego Bldg. Trades Council, Millmen’s Union, Loc. 2020
v. Garmon, 359 U.S. 236, 245 (1959). Nevertheless, Section 301(a) of the Labor Management
Relations Act of 1947 (“LMRA”) grants federal courts “jurisdiction over contractual disputes
between employers and unions.” DiPonio Const. Co. v. Int’l Union of Bricklayers, 687 F.3d
744, 749 (6th Cir. 2012); see also 29 U.S.C. § 185(a)). And this includes the jurisdiction to

Relations Board, 501 U.S. 190 (1991) and extra-circuit caselaw purporting to value the duty to determine
arbitrability higher than the duty to avoid deciding the merits when the issues are intertwined. And having
determined that this CBA would not govern the warehouse, the dissent concludes the Union’s grievance is not
arbitrable—incidentally, deciding the merits of the Union’s grievance en route. But even assuming Litton required
us to define what a “store” is (or more specifically, isn’t), but see Litton, 501 U.S. at 209 (“[W]e refuse to apply
[the] presumption [of arbitrability] wholesale in the context of an expired bargaining agreement[.]” (emphasis
added)), we need not abandon the presumption of arbitrability today: KLPI’s allegation does not inescapably defeat
this grievance, such that it no longer properly “concerns the interpretation or application of this [CBA].” See United
Steelworkers of Am. v. Am. Mfg. Co., 363 U.S. 564, 567–68 (1960) (“The function of the court . . . is confined to
ascertaining whether the party seeking arbitration is making a claim which on its face is governed by the contract.”).
The Union’s grievance in essence alleges that KLPI breached Article 3 § A of the CBA when The Kroger Company
surreptitiously opened a warehouse through the “Supply Chain Division,” instead of a grocery “store” through
KLPI. Put another way, the grievance assumes Article 3 § A required KLPI to employ the warehouse employees.
So unlike a grievance seeking to govern a Target in Nashville (thus, clearly having nothing to do with this CBA), the
grievance still concerns the “interpretation or application of this [CBA]” because it alleges this CBA required the
warehouse to be a “store”—even if the Union’s grievance fails because KLPI’s allegation proves the warehouse is
not. While the dissent correctly implies that The Kroger Company—not KLPI—presumably is responsible for
opening a warehouse instead of a grocery store, an arbitrator must still interpret this CBA to dispose of the Union’s
arguably “frivolous,” yet arbitrable, grievance. AT & T Techs., Inc., 475 U.S. at 649. So the merits are not
intertwined because we need not determine whether the Knoxville Local Fulfillment Center is governed by the CBA
to conclude the parties agreed to arbitrate that question.
 No. 22-5085         United Food & Commercial Workers v. Kroger Co., et al.               Page 10


“grant the union specific enforcement of an arbitration clause[.]” Int’l Bhd. of Elec. Workers,
Loc. 71 v. Trafftech, Inc., 461 F.3d 690, 694 (6th Cir. 2006) (citation omitted). So, as we’ve long
recognized, federal courts and the Board “have concurrent jurisdiction over some disputes.”
DiPonio Const. Co., 687 F.3d at 749.

       KLPI believes we lack jurisdiction nonetheless because the Union’s arbitration claim is
“primarily representational.” Although we share jurisdiction with the Board in some instances,
we do not enjoy concurrent jurisdiction with the Board over “primarily representational” claims.
Trafftech, Inc., 461 F.3d at 695 (citation omitted). A claim is “primarily representational” in one
of two circumstances: (1) where the Board has already exercised jurisdiction over it and is either
considering the matter or has already decided it, or (2) where the claim forces an “initial decision
in the representation area.” Id. (cleaned up). As the Board has never exercised jurisdiction over
the Union’s grievance, we must decide whether the arbitration claim forces a so-called “initial
decision in the representation area.”

       A claim forces an “initial decision in the representation area” where the court or arbitrator
must resolve a representational question under the NLRA to resolve the grievance. See DiPonio
Const. Co., 687 F.3d at 750 (citing Trafftech, Inc., 461 F.3d at 695). For instance, KLPI argues,
to resolve the Union’s grievance, the arbitrator must decide whether, under the NLRA, the Union
represents employees at the warehouse. Specifically, KLPI believes an arbitrator must determine
whether, under the NLRA, employees at KLPI’s grocery stores “constitute a single appropriate
bargaining unit” with employees at the Knoxville Local Fulfillment Center.

       For its part, the Union characterizes its grievance as a breach-of-contract claim under
section 301(a) of the LMRA. The Union contends its grievance only raises “contractual” issues,
i.e., whether, by its terms, the CBA applies to employees at the Knoxville Local Fulfillment
Center. If the Union is correct, we may retain jurisdiction. While it won’t suffice to “simply
refer[] to the claim as a ‘breach of contract,’” we retain concurrent jurisdiction over claims that
raise matters “primarily of contract interpretation,” even if they “potentially implicat[e]
representational issues.” Air Prods. & Chems., Inc., 300 F.3d at 672, 675 (emphasis added).
Such circumstances can arise where the employer’s conduct constitutes an unfair labor practice
and a breach of the CBA. DiPonio Const. Co., 687 F.3d at 749 (citation omitted). In such a
 No. 22-5085        United Food & Commercial Workers v. Kroger Co., et al.               Page 11


circumstance, our concurrent jurisdiction provides “an independent forum for resolution of
representational or contractual issues[.]” Air Prods. & Chems., Inc., 300 F.3d at 673.

       So is the Union’s claim “primarily representational” or contractual? As evidence that it is
contractual, the Union likens its grievance to the one in Air Products & Chemicals, Inc, where
we exercised jurisdiction and ordered arbitration. 300 F.3d at 669. There, the Union submitted a
grievance to exercise the employees’ “seniority rights” to work at a newly opened facility. The
employer dismissed the grievance, and the Union moved to compel arbitration. Id. at 669–70.
We characterized the arbitration claim as a contractual claim because the Union sought to
arbitrate a grievance grounded in the CBA; the union had relied on the CBA’s provision granting
“seniority rights” to certain employees who worked at older facilities. Id. at 675–76. Unlike the
situation here, however, the parties in Air Products & Chemicals, Inc. never disputed whether the
union represented those employees; they only disputed whether the CBA governed them at a
new facility. Id. at 674. But the parties here dispute not only whether the CBA applies to the
Knoxville Local Fulfillment Center but also whether the Union represents employees at the
warehouse.

       Nonetheless, this arbitration claim is contractual because the Union’s grievance arises
under the CBA—particularly under, what’s commonly called, a “new-store” clause. A “new-
store” clause provides for “employer recognition of a union as bargaining agent for its employees
in the ‘employer’s present and future retail food store situated within the area.’”         Emp.
Coordinator Labor Relations, § 47:26. Although it does not characterize its grievance in this
way, the Union clearly anchors its right to represent the warehouse employees in a “new-store”
clause. The Union relies on the provision in the CBA establishing it as the representative for
employees at “the stores of the Kroger Company, Nashville Division.” The Union argues this
language applies to both present and future “stores” and that the Knoxville Local Fulfillment
Center is such a “store.” Properly construed we have jurisdiction over the Union’s arbitration
claim because the grievance presents the arbitrator with a matter “primarily of contract
interpretation,” i.e., whether the CBA includes a “new-store” provision, which KLPI somehow
breached. Air Prods. & Chems., Inc., 300 F.3d at 672.
 No. 22-5085         United Food & Commercial Workers v. Kroger Co., et al.                   Page 12


       Compare the Union’s claim with the one in DHSC, LLC v. California Nurses Ass’n, 700
F. App’x 466 (6th Cir. 2017), where enforcing an arbitration agreement would have forced a
representational issue. In that case, the union and the employer could not agree on the terms of a
CBA; so the union petitioned the Board to hold an election for the employees’ representation.
Id. at 467–78. The employer objected because it claimed the parties agreed exclusively to
arbitrate election disputes—as opposed to seeking resolution from the Board. Id. at 469. The
Board rejected that objection and, after an election, certified the union as the employees’
representative. Id. at 469–71. Although the employer characterized its subsequent federal
arbitration claim as a breach-of-contract claim, we recognized the claim was “primarily
representational”: for us to have decided whether the parties had an agreement exclusively to
arbitrate election disputes, we would have implicitly decided whether the Board had the authority
to certify the Union—clearly a representational issue. See id. at 473. But unlike the employer in
California Nurses Ass’n, KLPI acknowledges that the CBA obligates it to arbitrate the Union’s
grievances (it just argues not this one). So simply by enforcing this arbitration agreement, we
will not be determining who the Union represents, including whether it represents the warehouse
employees.

       Nor does the arbitrator face those concerns presented in International Brotherhood of
Boilermakers v. Olympic Plating Indus., Inc., 870 F.2d 1085 (6th Cir. 1989). There, union
members voted to disaffiliate with their union, and the employer entered a CBA with a different
one. So the original union sued for an injunction to prevent the employer from recognizing the
new union. Id. at 1087. We determined the claim was “primarily representational” because it
required the court to “determine which of the two unions would be the authorized exclusive
collective bargaining representative[.]” Id. But unlike the court in Olympic Plating Industries,
Inc., the arbitrator here need not determine whether, under the NLRA, the Union’s bargaining
unit includes employees at the Knoxville Local Fulfillment Center; if the Union is correct, the
parties have already answered “yes” to that question through the “new-store” clause. See Cappa
v. Wiseman, 659 F.2d 957, 960 (9th Cir. 1981) (“[P]arties to a collective bargaining arrangement
may by agreement define the scope of the bargaining unit.”); see also Hotel Emps., Rest. Emps.
Union, Loc. 2 v. Marriott Corp., 961 F.2d 1464, 1468 (9th Cir. 1992) (“[W]hile the courts may
not resolve representational issues, the parties may resolve these issues contractually.”).
 No. 22-5085         United Food & Commercial Workers v. Kroger Co., et al.              Page 13


       When all’s said and done, a “new-store” clause is simply “interpreted to mean that the
employer waives its right to a Board ordered election.” Retail Clerks Int’l Ass’n Local No. 455
v. NLRB, 510 F.2d 802, 806 (D.C. Cir. 1975). So while the employer must “accept alternative
methods” of proving employee support for the union, the “new-store” employees must still elect
the Union. NLRB. v. Retail Clerks Loc. 588, Retail Clerks Int’l Ass’n, 587 F.2d 984, 986 n.2 (9th
Cir. 1978). For instance, the Union’s grievance complained that KLPI “should have contacted
the Union prior to opening” the Knoxville Local Fulfillment Center and that KLPI should have
“introduced [the employees] to a Representative of the Union.” So the Union’s grievance is
premised on the notion that the Knoxville Local Fulfillment Center is a “new store,” and thus the
Union had a contractual right to establish majority support at the warehouse. And although
KLPI agrees the Union “immediately represents bargaining unit employees” whenever KLPI
opens a “new store,” the Union alleges that KLPI failed to abide by this prior course of dealing
here. Cf. Rite Aid of Pennsylvania, Inc., 595 F.3d at 144–47 (Ambro, J., dissenting) (“[T]he
Union seeks the opportunity through arbitration to demonstrate, based on the parties’ past
practices and/or custom, that they understood the [CBA] to grant the Union the right to enter
newly acquired stores [to] solicit[] membership.”).

       If during arbitration a question remains about whether the warehouse employees wish to
be represented by the Union, “[t]he superior authority of the Board may be invoked at any time.”
Carey v. Westinghouse Elec. Corp., 375 U.S. 261, 272 (1964). The Board does not lose its
jurisdiction over this dispute “solely because we enforce the arbitration clause[.]” Trafftech,
Inc., 461 F.3d at 697 (citation omitted). So, at this point, any conflict between the arbitrator’s
decision and the Board’s jurisdiction is speculative. Cf. United Food & Com. Workers Union,
Loc. 400 v. Shoppers Food Warehouse Corp., 35 F.3d 958, 962 (4th Cir. 1994) (rejecting
argument that “the arbitration clause should not be enforced because the arbitrator’s decision
may conflict with . . . NLRB policy requiring a showing of majority status before [new][-]store
clauses are enforced.”). We affirm the district court’s conclusion that this claim is not preempted
by the NLRB.
 No. 22-5085        United Food & Commercial Workers v. Kroger Co., et al.          Page 14


                                       CONCLUSION

       We AFFIRM the district court’s order granting the Union’s motion for judgment on the
pleadings and compelling KLPI to arbitrate the Union’s grievance.
 No. 22-5085            United Food & Commercial Workers v. Kroger Co., et al.                            Page 15


                                             _________________

                                                    DISSENT
                                             _________________

         LARSEN, Circuit Judge, dissenting. The majority concludes that KLPI must arbitrate a
dispute over employees whom KLPI says it does not employ, in a warehouse that KLPI says it
does not control. Given the procedural posture, we must assume KLPI’s claims are true. When
we do, the Union’s motion for judgment on the pleadings must fail. And the presumption of
arbitrability cannot save it. Although I agree with the majority that we have jurisdiction to hear
this case, I would reverse the district court’s order granting the Union’s motion for judgment on
the pleadings. I respectfully dissent.

                                                         I.

         The nature of the grievance here is undisputed: the Union objects to KLPI’s refusal to
bind employees of the Knoxville Local Fulfillment Center to the Nashville Division’s CBA.
May the Union compel KLPI to arbitrate that grievance through an arbitration agreement
contained in the parties’ CBA? KLPI says, “no.” The CBA extends only to “employees” of
KLPI employed “in the stores” of KLPI. KLPI says that it “has no relationship with employees
at the” Fulfillment Center. If this factual claim is true, then surely KLPI can neither “bind” nor
“refuse to bind” the Fulfillment Center employees to the CBA. Nor can that unrelated store be a
“store covered by the CBA,” at least insofar as the CBA governs relations between KLPI and the
Union.1

         The procedural posture requires us to take KLPI’s version of the facts as true. The Union
sought to compel arbitration by seeking judgment on the pleadings under Federal Rule of Civil
Procedure 12(c).       Plaintiffs rarely use the Rule 12(c) procedure, so few cases discuss the
standards for reviewing such a motion. But one thing is clear: any factual allegation denied by


         1
          The district court took as true the Kroger Company’s denial that it was also party to the CBA, so it denied
the Rule 12(c) motion as it related to the parent company, allowing the case to proceed to discovery on that fact
question. If Kroger Company is a party to the CBA, and if the employees at the Fulfillment Center have some
relationship with Kroger Company, then it is possible that Kroger Company should be made to arbitrate the
grievance. But, at the request of the Union, Kroger Company has been dismissed without prejudice.
 No. 22-5085         United Food & Commercial Workers v. Kroger Co., et al.              Page 16


the answer must be taken as false when assessing a plaintiff’s Rule 12(c) motion. See Dist. No.
1., Pac. Coast Dist., Marine Eng’rs Beneficial Ass’n v. Liberty Mar. Corp., 933 F.3d 751, 761
(D.C. Cir. 2019); Beal v. Mo. Pac. R.R. Corp., 312 U.S. 45, 51 (1941); see also 61A Am. Jur. 2d
Pleading § 497 (2022) (“Allegations of a complaint that are specifically denied by the answer
must be eliminated from consideration in determining a plaintiff’s motion for judgment on the
pleadings.”); 61A Am. Jur. 2d Pleading § 505 (2022) (“[A]ll allegations of the moving party
which have been denied or controverted are taken as false.”).

       Against that backdrop, this case is straightforward. KLPI denied any relationship with
the employees of the Fulfillment Center in the pleadings. KLPI told the Union that it did not
“employ, hire, train, direct, supervise, or have any employment relationship with the individuals
employed” at the Fulfillment Center.        And, in response to the complaint’s claim that
“[e]mployees at the [Fulfillment Center] are employed by [Kroger and KLPI],” KLPI admitted
that Kroger’s supply chain division employs those persons, but “otherwise denied” the claim.
Taking KLPI’s statements in the pleadings as true, KLPI has no employment relationship
whatsoever with the employees of the Fulfillment Center. And we must strip the contrary facts
from the Union’s complaint when reviewing its Rule 12(c) motion.

       On those facts, the parties’ CBA and its accompanying arbitration provision do not
govern. The arbitration provision covers any “interpretation or application of the contents of [the
CBA],” so anything even plausibly within the four corners of the CBA is arbitrable. Compare
Answers in Genesis of Ky., Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 470 (6th Cir.
2009), with United Offshore Co. v. S. Deepwater Pipeline Co., 899 F.2d 405, 410 (5th Cir.
1990). But the CBA extends only to “employees” of KLPI employed “in the stores” of KLPI.
The CBA does not cover the employees of the totally unrelated Fulfillment Center any more than
it would cover the employees of a newly built Target in Nashville or a Kroger in Hawaii. The
Union therefore cannot force KLPI to arbitrate union representation at the Fulfillment Center.

       The majority opinion sidesteps the effect of KLPI’s denials by suggesting that KLPI
should have included “allegations” about the true employer of the Fulfillment Center,
vitacost.com, in the answer. Maj. Op. at 8. But denials alone (without further elaboration) are
sufficient to controvert facts of the complaint for a Rule 12(c) motion. See Liberty Mar. Corp.,
 No. 22-5085           United Food & Commercial Workers v. Kroger Co., et al.                Page 17


933 F.3d at 761–63 (reversing the district court’s order granting the plaintiff’s Rule 12(c) motion
to compel arbitration because the court failed to consider the defendant’s denials in the answer
when determining whether an agreement to arbitrate existed); see also 61A Am. Jur. 2d Pleading
§§ 497, 505. And even if allegations were required, the majority opinion acknowledges that, in a
letter attached to the Union’s amended complaint, KLPI explained that it had no relationship
with the employees at the Fulfillment Center. Maj. Op. at 3. So in ruling on the Union’s Rule
12(c) motion, we must take as false the Union’s assertion that the Fulfillment Center workers are
KLPI “employees” working in a KLPI “store.” Judgment on the pleadings for the Union was,
therefore, improper.

       The presumption of arbitrability does not change this result. As the district court noted,
the interplay between the Rule 12(c) standards and the presumption is complicated. Here, the
Rule 12(c) standards favor KLPI. See Liberty Mar. Corp., 933 F.3d at 760. The presumption
favors the Union. See United Steelworkers of Am. v. Cooper Tire & Rubber Co., 474 F.3d 271,
279–80 (6th Cir. 2007) (noting that the presumption is “particularly applicable” to “broad”
arbitration provisions, like the one here). But the Rule 12(c) standard does not give way to the
presumption of arbitrability. Instead, the presumption goes to work once we apply the agreement
to the facts. See Liberty Mar. Corp., 933 F.3d at 763 (recognizing that the presumption of
arbitrability comes into play after it is determined that the parties had a contract to arbitrate).
Construing all the facts (including the denials in the answer) in the nonmovant’s favor, we ask
whether “it may be said with positive assurance that the arbitration clause is not susceptible of an
interpretation that covers the asserted dispute.” AT&T Techs., Inc. v. Commc’ns Workers of Am.,
475 U.S. 643, 650 (1980) (quoting United Steelworkers of Am. v. Warrior & Gulf Navigation
Co., 363 U.S. 574, 582–83 (1960)). When the facts are properly construed in KLPI’s favor for
the purposes of the Union’s Rule 12(c) motion, the dispute here involves employees and a
facility wholly unrelated to KLPI. At this stage, then, the dispute is outside of the CBA.

                                                II.

       The majority opinion’s approach also reveals a disagreement over a broader
question: what to do when two principles governing arbitration intersect and conflict.
Generally, four principles govern arbitration provisions in collective bargaining agreements. But
 No. 22-5085         United Food & Commercial Workers v. Kroger Co., et al.                Page 18


the principles are also confusing and sometimes competing. See Commc’n Workers of Am.
v. Avaya, Inc., 693 F.3d 1295, 1300 (10th Cir. 2012).

       First, arbitration is a matter of contract. AT&T Techs., 475 U.S. at 648. A party cannot
be required to submit to an arbitration it did not agree to. Id. Second, arbitrability is a question
for courts to decide unless the parties “clearly and unmistakably” provide otherwise. Id. at 649.
Third, in deciding arbitrability, a court should not rule on the potential merits of the underlying
claims. Id. Even “frivolous” claims should be sent to the arbitrator. Id. at 650. Fourth, where
there is an arbitration clause, there is a presumption of arbitrability.        Id.   Arbitration is
appropriate unless it can “be said with positive assurance that the arbitration clause is not
susceptible of an interpretation that covers the asserted dispute” and “[d]oubts should be resolved
in favor of coverage.” Id. (quoting Warrior & Gulf Navigation, 363 U.S. at 582–83). The
presumption is especially strong when the arbitration clause is broad. Id. Then only the “most
forceful evidence” of a purpose to exclude the claim from arbitration will prevail. Id. (quoting
Warrior & Gulf, 363 U.S. at 584–85). And when the provision is so broad that it covers all
questions of contract interpretation, the court’s role “is confined to ascertaining whether the party
seeking arbitration is making a claim which on its face is governed by the contract.” United
Steelworkers of Am. v. Am. Mfg. Co., 363 U.S. 564, 568 (1960).

       The problem arises when these principles collide. In this case, the “merits and its
arbitrability are inextricably intertwined.” Rite Aid of Pa., Inc. v. United Food & Com. Workers
Union, Loc. 1776, 595 F.3d 128, 131 (3rd Cir. 2010). If the Fulfillment Center has KLPI
employees, then this dispute is clearly arbitrable. And the Union likely wins on the merits, too.
If the Fulfillment Center has no relation to KLPI, this dispute is not arbitrable, and the Union
loses on the merits. So we end up stuck between the first principle, which tells us to interpret the
scope of the agreement to determine arbitrability, and the third principle, which tells us not to
resolve the merits. AT&T Techs., 475 U.S. at 649; see also Avaya, 693 F.3d at 1300 (discussing
the clashing principles and compiling cases).

       Thankfully, the Supreme Court has told us what to do. In Litton Financial Printing
Division v. National Labor Relations Board, the Court directed us to interpret the underlying
agreement when necessary to fulfill our duty to decide questions of arbitrability, even when that
 No. 22-5085         United Food & Commercial Workers v. Kroger Co., et al.                Page 19


also means deciding the merits. 501 U.S. 190 (1991). The question in Litton was “whether a
dispute over layoffs which occurred well after expiration of a collective-bargaining agreement
must be said to arise under the agreement despite its expiration.” Id. at 193. The Union and the
dissenters argued that the merits of that question were not for the court because “that is an issue
of contract interpretation to be submitted to an arbitrator in the first instance.” Id. at 208. The
Supreme Court disagreed. The Court emphasized that “[w]hether or not a [party] is bound to
arbitrate, as well as what issues it must arbitrate, is a matter to be determined by the court, and a
party cannot be forced to ‘arbitrate the arbitrability question.’” Id. (quoting AT&T Techs., 475
U.S. at 651). The Court also acknowledged the presumption of arbitrability, especially when, as
in that case, “the agreement contains a broad arbitration clause.” Id. at 209. But it nonetheless
decided the merits: “Although doubts should be resolved in favor of coverage, we must
determine whether the parties agreed to arbitrate this dispute, and we cannot avoid that duty
because it requires us to interpret a provision of a bargaining agreement.” Id. (emphasis
added) (citation omitted).

       Litton tells us how to resolve conflicts between our duties to resolve arbitrability
questions and to abstain from the merits: interpret the agreement when necessary to determine
its scope, even if doing so incidentally decides the merits; otherwise, send the merits to an
arbitrator. That means that some but not all frivolous claims will go to the arbitrator.

       The majority opinion discounts Litton, mentioning it only in a footnote and suggesting
that it applies only to cases involving expired bargaining agreements. See Maj. Op. at 8 n.3. But
the majority offers no theory explaining why Litton should be limited to its facts; and no other
circuit has read Litton that way. Instead, a wealth of caselaw supports the conclusion that Litton
requires courts to interpret an agreement when necessary to determine its scope, even if doing so
incidentally decides the merits.

       In International Brotherhood of Electrical Workers v. GKN Aerospace North America,
Inc. (IBEW), a union sought to compel arbitration of a dispute involving one of the GKN’s
supervisory employees. 431 F.3d 624, 626 (8th Cir. 2005) (Colloton, J.). The supervisor had
been promoted, had obtained a withdrawal card from the union, and had ceased to be a member
of any bargaining unit, years before the current CBA was signed. Id. at 626, 629. But he no
 No. 22-5085          United Food & Commercial Workers v. Kroger Co., et al.                Page 20


longer wanted to work as a supervisor and sought to return to his work as an electrician. Id. at
626. Having no open electrician positions, GKN fired the supervisor. Id. The union filed a
grievance on the supervisor’s behalf, trying to return him to the bargaining unit, and seeking
arbitration. Id. The court recognized the presumption in favor of arbitration, but also recognized
a “tension” in the caselaw when “the merits of the claim are intertwined with the question of
arbitrability.” Id. at 627. Litton, the court held, resolved the tension. After Litton, the “judicial
responsibility to determine arbitrability takes precedence over the general rule to avoid
consideration of the merits of a grievance.” Id. at 628. So the question for the court was whether
it was “‘possible’ for an arbitrator to decide in favor of the supervisor ‘without thereby, in effect,
amending the plain language of the agreement.’” Id. (citing Peerless Pressed Metal Corp.
v. Int’l Union of Elec., Radio & Mach. Workers, AFL-CIO, 451 F.2d 19, 20 (1st Cir. 1971)); see
also Gen. Tel. Co. v. Commc’n Workers of Am., 402 F.2d 255, 256 (9th Cir. 1968) (per curiam)
(holding that employer was not required to arbitrate where “[t]o hold otherwise, would be to
rewrite the contract between the parties”). The answer was “no.” No arbitrator could rule for the
plaintiff because he was “clearly . . . not an employee, covered by the agreement.” IBEW, 431
F.3d at 629. So the dispute did not “arise under the Agreement” and was “not subject to
arbitration.” Id. at 630.

       The Tenth Circuit followed suit in Communication Workers of America v. Avaya, Inc.
There, the issue was whether “backbone engineers” were employees or managers, the latter
being excluded from the CBA. 693 F.3d at 1296–97. Just as here, the arbitration provision
extended to any “complaint involving the interpretation or application of any of the provisions of
[the CBA].” Id. at 1297 (emphasis added) (alteration in original). Nonetheless, the court
decided that Litton required it to “evaluate the threshold question of whether the parties
consented to submit a particular dispute to arbitration,” even if the threshold question decided the
merits. Id. at 1300–01. “[T]he Supreme Court tells us, the court’s duty to determine whether the
party intended the dispute to be arbitrable trumps its duty to avoid reaching the merits.” Id. at
1300. Looking at the agreement, the court concluded that “management” clearly meant any
employee “designate[d] as [a] manager[].” Id. at 1301. So there was “no real dispute about the
classification of backbone engineers” and there was only “one conclusion to draw from the
record: the parties did not consent to submit the underlying dispute to arbitration.” Id. at 1302.
 No. 22-5085         United Food & Commercial Workers v. Kroger Co., et al.                 Page 21


        The Seventh Circuit also agrees.        After Litton, “the rule that courts must decide
arbitrators’ jurisdiction takes precedence over the rule that courts are not to decide the merits of
the underlying dispute.” Indep. Lift Truck Builders Union v. Hyster Co., 2 F.3d 233, 236 (7th
Cir. 1993). So “[i]f the court must, to decide the arbitrability issue, rule on the merits, so be it.”
Id. at 236.

        The Third Circuit’s decision in Rite Aid of Pennsylvania, Inc. v. United Food
& Commercial Workers Union, Local 1776 is so factually similar to this case that it is hard to
distinguish. 595 F.3d 128. And it too, reached a result contrary to the majority’s. There, Rite
Aid had a CBA that covered certain drugstores in eastern Pennsylvania. Id. at 130. When Rite
Aid acquired a chain of new stores, the Union sought arbitration, arguing that the CBA applied to
“newly-acquired or newly-opened stores” within the CBA’s geographic jurisdiction and that
resolving the dispute required interpreting the CBA. Id. The court noted the broad arbitration
provision and the presumption in favor of arbitration, but nonetheless recognized a duty to see if
there was “forceful evidence” suggesting that the parties intended to exclude the dispute from
arbitration. Id. at 131–32. And, looking at the terms of the agreement, the court concluded that
“a right of Union access to newly acquired stores simply cannot be plausibly derived from the
[CBA].” Id. at 134. Thus, the CBA could not apply to the new stores’ “employees because the
Union does not presently represent those stores’ employees.” Id. The court concluded that the
plaintiff’s interpretation was not “sufficiently plausible” to send the dispute to arbitration. Id.
The majority disagrees with Rite Aid, finding the dissent’s reasoning more persuasive. But in so
doing, the majority opinion has put our circuit at odds with four others, and in the company of
none.

        The majority opinion is also at odds with our own pre-Litton caselaw.              In United
Steelworkers of America, Local No. 1617 v. General Fireproofing Co., the court was presented
with an arbitration provision that, as in the present case, covered disputes over the “meaning and
application” of the CBA. 464 F.2d 726, 729 (6th Cir. 1972) (emphasis added). Nevertheless, we
declined to send the Union’s grievance on behalf of a supervisor to the arbitrator because the
CBA did not “permit the possible inference” that he was covered as an “employee.” Id. at 730.
We said that we could “not understand how an arbitrator could arbitrate a grievance of an
 No. 22-5085         United Food & Commercial Workers v. Kroger Co., et al.               Page 22


employee who is not a member of the bargaining unit.” Id. The majority opinion distinguishes
General Fireproofing on the ground that the arbitration clause there covered only disputes
“between an employee and the Company.” Maj. Op. at 7. Because of this “express exclusion”
of the grievance from arbitration, see id., the majority opinion concludes that the panel in
General Fireproofing resolved the question of arbitrability without deciding the merits.
According to the majority opinion, the CBA in the present case contains no similar exclusion.
But it does. The “Dispute Procedure” section submits to arbitration only disputes between the
KLPI and the “aggrieved employee.”          And the scope of the CBA extends only to KLPI
employees in KLPI stores. So in my opinion, General Fireproofing controls; but even if not,
Litton does.

                                               ***

       “Whether or not a [party] is bound to arbitrate, as well as what issues it must arbitrate, is
a matter to be determined by the court, and a party cannot be forced to ‘arbitrate the arbitrability
question.’” Litton, 501 U.S. at 208 (quoting AT&T Techs., 475 U.S. at 651). Here, the parties’
dispute falls outside the scope of the arbitration agreement.       It is true that the arbitration
provision is so broad that we are “confined to ascertaining whether the party seeking arbitration
is making a claim which on its face is governed by the contract.” United Steelworkers, 363 U.S.
at 568. But on the face of the contract, this CBA applies only to KLPI “employees” at KLPI
stores. So, if KLPI’s answer is believed, an arbitrator could not rule for the Union without
“amending the plain language of the agreement” by expanding the CBA’s scope. See Peerless
Pressed Metal, 451 F.2d at 20. And KLPI never agreed to arbitrate this dispute. See AT&T
Techs., 475 U.S. at 648.

       I would reverse the district court’s grant of the Union’s Rule 12(c) motion and remand
for further proceedings. I respectfully dissent.